Citation Nr: 0838579	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-40 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from September 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims for service 
connection.

The veteran requested a Travel Board hearing, which was 
scheduled for November 2008.  The veteran cancelled his 
hearing and requested his claim be sent to the BVA.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss was not 
present until many years after service and is not shown to be 
causally or etiologically related to service.

2.  There is no current diagnosis of bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126.  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2006, which fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of the evidence required to substantiate his 
claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in November 2006, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained the veteran's service medical records, VA outpatient 
records and a VA examination and opinion pertinent to the 
issues on appeal in March 2007.  Neither the veteran nor his 
representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing while working as an aviation electrician on 
aircraft.  Exposure to acoustic trauma is conceded.

At the veteran's separation examination in April 1956, a 
hearing test was conducted and revealed a frequency loss at 
250 Hertz of 30 decibels in the right ear and 20 decibels in 
the left ear.  All other results were within normal limits.

It is not until March 2007, more than 50 years after 
discharge from service, that there is additional medical 
evidence of hearing loss.  Evidence of a prolonged period 
without apparent medical complaints can be weighed against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In March 2007, the veteran was afforded a VA examination.  
During this examination, the veteran reported difficulty 
hearing television, female voices, or hearing in noisy rooms, 
particularly in the last five to ten years.  On the 
authorized audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
70
70
LEFT
20
45
70
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 in the left ear.  The 
examiner stated there was bilateral sensorineural hearing 
loss that was within normal limits through 1000 Hz, but with 
moderate to severe hearing loss 2000 - 4000 Hz.

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

The evidence does not provide a competent medical nexus 
between the veteran's current bilateral hearing loss and 
service.  On the contrary, the examiner for the March 2007 VA 
examination opined that the veteran's hearing loss was not 
the result of noise exposure in the military.  The rationale 
provided in support of the medical opinion was that although 
military acoustic trauma had been conceded, the veteran's 
separation examination audiogram did not reveal any hearing 
loss pattern consistent with hearing loss from noise exposure 
or acoustic trauma.  The examiner noted that the low 
frequiency hearing loss noted on separation examination was 
normal today.  The examiner also opined that the veteran's 
current hearing loss was not the result of noise exposure in 
the military because the veteran reported hearing loss onset 
to be decades after separation from service.  Additionally, 
the examiner stated that it is possible that aging or 
presbycusis had contributed to the veteran's current hearing 
loss.  

There is no medical evidence of record providing an opinion 
to the contrary.  Therefore, the Board finds that the 
preponderance of medical evidence is against a nexus between 
the veteran's current hearing loss and his in-service 
exposure to noise.

The Board recognizes the veteran's contentions, namely that 
during his work on planes he was exposed to loud noises.  
Although the veteran has given his own opinion that his 
current hearing loss resulted from noise exposure during 
service, laypersons are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Additionally, the 
Board recognizes the veteran's contentions that his post-
service noise exposure was minimal.  However, the medical 
opinion given during the VA examination in March 2007 stated 
several other reasons for the lack of a nexus between the 
veteran's current hearing loss and service, including aging 
and the amount of time between service and complaints of 
hearing loss.  The examiner's medical opinion has greater 
probative value than the veteran's subjective opinion 
regarding the etiology of the hearing loss.

In sum, the Board acknowledges that the veteran has current 
bilateral hearing loss.  However, because of the absence of a 
medical nexus between his current hearing loss and active 
duty, the amount of time that elapsed since military service 
without treatment, and the medical opinion against the claim, 
the Board finds that the evidence is against a grant of 
service connection for bilateral hearing loss.


III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As previously discussed, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service medical records and post-service VA outpatient 
records have been reviewed.  There are no complaints, 
symptoms, diagnosis, or treatment for tinnitus of record.  
Additionally, during the VA examination in March 2007, the 
veteran reported to the examiner that he does not have 
tinnitus.  

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of bilateral tinnitus.  In the absence of a 
diagnosis of bilateral tinnitus, the other elements of 
service connection for this claim need not be addressed and 
the claim for service connection must be denied.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


